DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on January 3, 2022 was received. Claims 1 and 7-8 were amended. Claim 6 was canceled. Claims 10-13 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued November 9, 2021. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable by Tanaka (WO2009075213, using machine translation) in view of Dalman (US20030155248) on claims 1 and 3-5 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Tanaka (WO2009075213) in view of Dalman (US20030155248) as applied to claims 1 and 3-5, and further in view of Yoshioka (US20120285736), on claim 2 is withdrawn, because the claims have been amended.

Double Patenting
The rejections on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No.11013125 on claims 1-9 are withdrawn, as a terminal disclaimer was filed and approved on January 3, 2022


REASONS FOR ALLOWANCE
Claims 1-5 and 7-13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art on the record, Tanaka (WO2009075213, using machine translation) in view of Dalman (US20030155248), does not teach or suggest a method for producing a plated part as recited in claims 1 and 8. Specifically, the prior art combination does not teach the catalyst activity inhibiting layer containing a dendritic polymer which has an aromatic ring and at least one of an amide group and an amino group and also a group containing sulfur (claim 1) or the structure of formula 1 as recited in claim 8, in the context of claim 1 or claim 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717